Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 8, and 16 are allowed.
Claims 2 – 7, 9 – 15 & 17 – 20 are allowed by virtue of dependency on claims 1, 8, and 16. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art Baba (US 5.977.592), does not disclose or render obvious the “…forming a control transistor and a reference transistor in the second well region, the inverter being electrically connected to the control transistor; forming an electrical connection path between the inverter and a gate of the control transistor; measuring a difference between electrical parameters of the control transistor and the reference transistor in the control wafer to obtain a measuring result; and fabricating the semiconductor device having a layout design based on the measuring result.” when considered all of the limitations of claim 1 as a whole.
Regarding claim 8, closest prior art Baba (US 5.977.592), does not disclose or render obvious the “…an inverter in each of the first n-well regions; and a control transistor and a reference transistor in each of the second n-well regions, wherein the inverter is electrically connected to the control transistor; measuring a difference between electrical parameters of the control transistor and the reference transistor to determine an operability of each testing region;
determining a threshold condition according to the operability of the testing regions; and
forming a device wafer having a layout design based on the threshold condition.” when considered all of the limitations of claim 8 as a whole.
Regarding claim 16, closest prior art Baba (US 5.977.592), does not disclose or render obvious the “…wherein the inverter is electrically connected to the control transistor, and ratios of an area of the first n-well region to an area of a gate of the control transistor is different in each of the testing regions.” when considered all of the limitations of claim 8 as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816